DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 05/31/2022. Claims 1-12 have been amended. Claims 13-15 have been added. No claims have been cancelled. Currently, claims 1-15 are pending.

Response to Arguments
Applicant’s arguments, see pg. 7, filed 05/31/2022, with respect to claims 2, 10 and 12 rejected under 35 U.S.C. 112(b) or 112, 2nd paragraph as being indefinite, have been fully considered and are persuasive.  The rejection of claims 2, 10 and 12 has been withdrawn. 
Applicant’s arguments, see pg. 7-14, filed 05/31/2022, with respect to claims 1-12 rejected under 35 U.S.C. 103 as being unpatentable over US 5,693,945 to Akiyama (“Akiyama”), US 6,512,230 to von Lerber (“von Lerber”), US 2011/0042570 to Wong (“Wong”), and US 5,414,264 to Wong (“Wong II”), have been fully considered and are persuasive.  The rejection of claims 1-12  has been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, the prior art of record fails to disclose or reasonably suggest, a gas measurement sensor comprising a beam splitter disposed in the measurement chamber to receive the infrared light and to split said infrared light into a reference beam and a measurement beam such that said measurement beam has a longer pathway through said measurement chamber than a pathway of said reference beam.
The closest art of record teaches the following:
Akiyama discloses a beam splitter (Fig. 3; half mirror 53) that is spaced apart from the gas cell 51. Additionally, the reference discloses a beam splitter (Fig. 1; 19) that is separated from the gas cell 1 by a cell window 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884